DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 12-14) in the reply filed on August 10, 2022 is acknowledged.
Claims 22, 24, 25, 27, 28, 35, 36, and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

Specification
3.	The abstract of the disclosure is objected to because it is longer than the recommended maximum length of 150 words. Correction is required. See MPEP § 608.01(b).

Drawings
4.	The drawings filed on March 5, 2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 313 (see page 15).  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (i) 102 in Fig. 1, and (ii) 304 in Fig. 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
5.	Claim 12 is objected to because the word “or” is missing after the word “one” in line 2 of the “transferring” step.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (WO 2017/037657 A1) in view of Hamamah et al. (US 2016/0138104 A1).1
The instant claims are drawn to a method for identifying genomic features in an embryo candidate. The method comprises sequencing genomic fragments that have been secreted from the embryo candidate during its incubation in culture media that is substantially free of DNA. The fragments are concatemerized and amplified prior to sequencing. 
Regarding claim 12, Osborne discloses a nucleic acid sequencing method that comprises concatenating a plurality of genomic DNA fragments, amplifying the concatenated DNA, and sequencing the resulting amplification products (see, e.g., page 1, lines 30-35; see also pages 17-21). The DNA fragments may be linked (i.e., concatenated) to one another via a genomic linker segment (i.e., a “junction adapter”), and a ligase may be used to form the concatemers (see, e.g., page 13, lines 8-27; see also Fig. 1 and its description on pages 17-18). 
Further regarding claim 12, Osborne teaches that the method can be used to analyze virtually any type of DNA sample, including cell-free DNA and/or DNA that is present in only small amounts in the sample and/or is highly fragmented (see, e.g., pages 22-23). The reference also teaches that the method is especially useful for “analyzing samples in which DNA has limited diversity and that also contain fragments having a low copy number mutation….which are both features of many patient samples that can be obtained non-invasively, such as circulating, cell-free DNA (e.g., ctDNA) samples” (page 2, lines 12-16). 
Further regarding claim 12, Osborne also teaches that sequence information obtained in the method may be mapped to (i.e., aligned with) a reference genome to allow identification of genomic features in the sequence information (see, e.g., pages 19-21).
Osborne does not anticipate the instant claims. First, the reference does not teach analysis of genomic fragments shed or secreted from an embryo candidate during its culture in media that is substantially free of DNA as required by independent claim 12. Second, Osborne does not clearly teach that the concatemer formation and amplification reactions occur in the same vessel as required by claim 12. 
Hamamah, though, discloses a method for non-invasive analysis of a candidate embryo that comprises analyzing cell-free nucleic acids, e.g., cell-free DNA molecules, that are shed or secreted from the candidate embryo into the culture medium in which the embryo is grown and which is otherwise substantially free of DNA (see, e.g., the abstract and paras. 6-7 and 15). Hamamah teaches that the analysis may include PCR and/or sequencing and may also include screening for mutations or other genetic abnormalities with the goal of determining whether the candidate embryo is a desirable candidate for in vitro fertilization (see, e.g., paras. 11, 13, 22-25, and 30-31).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to practice the method of Osborne using cell-free DNA fragments obtained from media used to culture a candidate embryo. The ordinary artisan would have been motivated to apply the method of Osborne to the analysis of any nucleic acid for which it is desirable to detect the presence of sequence variant, recognizing that doing so would expand the number of useful applications of the method. Then, since the teachings of Hamamah cited above indicate that it is desirable to detect the presence of mutations in cell-free DNA shed or secreted into culture media from a candidate embryo, the ordinary artisan would have been motivated to use this DNA when practicing the method of Osborne, recognizing its suitability for use in that method. The ordinary artisan would have had a reasonable expectation of success since Osborne teaches that the method is especially useful for analyzing nucleic acids that are present in small amounts and/or are fragmented (e.g., cell-free nucleic acids) (pages 2 and 22-23).
	Further regarding claim 12, Osborne does not clearly teach that ligation to form a concatemer(s) and amplification occur in the same reaction vessel, but this would have been obvious to the ordinary artisan. In particular, since the teachings of Osborne do not indicate that separate vessels are required for the concatemer formation and amplification steps, the ordinary artisan would have recognized that these steps could be conducted in the same vessel or different vessels, and, accordingly, would have been motivated to select either option with a reasonable expectation of success. Further, the ordinary artisan would have been especially motivated to use the same reaction vessel for both the concatemer formation and amplification steps to reduce the amount of consumables needed to practice the method.
Thus, the method of claim 12 is prima facie obvious.
Further regarding claim 13, which depends from claim 12, Osborne also teaches subtracting linker (i.e., adapter) sequences as an initial step (see, e.g., page 20). Thus, the method of claim 13 is also prima facie obvious.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (WO 2017/037657 A1) in view of Hamamah et al. (US 2016/0138104 A1) and further in view of Wilhelm et al. (Nature Protocols 2010; 5: 255-266).2
	Claim 14 depends from claim 12 and further requires blunting genomic fragment ends using a modified polymerase prior to ligating the genomic fragments to the genomic linker segments.
	As discussed above, the teachings of Osborne in view of Hamamah render obvious the methods of claims 12 and 13. 
	Regarding claim 14, Osborne teaches that the method may include blunting of the genomic DNA fragments prior ligation  (see page 9, lines 13-17 and also page 17, lines 14-29), but the reference fails to teach using a modified polymerase for this purpose. 
Hamamah does not remedy the deficiencies in Osborne.
	Wilhelm, though, teaches that a modified polymerase (i.e., Klenow) can be used in a process comprising blunting of DNA fragments prior to adapter ligation (see, e.g., page 256, column 2; see also page 262).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use Klenow DNA polymerase to prepare the genomic DNA fragments for adapter ligation when practicing the method suggested by Osborne in view of Hamamah. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Wilhelm indicate that Klenow DNA polymerase is suitable for use in the end repair and tailing reactions used to prepare genomic DNA fragments for adapter ligation in Osborne, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness per MPEP 2144.07, and the method of claim 14 is rejected accordingly.

Conclusion
10.	No claims are currently allowable. 
Lo et al. (US 2017/0044606 A1) is cited as a reference of interest. This reference teaches forming a concatemer from nucleic acid fragments and sequencing said concatemer (see, e.g., the abstract and Figs. 1B, 2, and 3A). The fragments may be cell-free DNA (see, e.g., para. 8). Lo does not teach or suggest pre-sequencing amplification, though (see, e.g., paras. 48 and 52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Osborne reference was cited on an IDS.
        2 The Osborne reference was cited on an IDS.